Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the filing with the office dated 07/30/2021.  
Claim 1 is pending in this office action.
Priority
3.	Applicant’s claim for the benefit of parent Application No. 15/492,707 filed on 04/20/2017 is acknowledged by the examiner.
4.	Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/325,123 filed on 04/20/2016 is acknowledged by the examiner.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/30/2021, 12/03/2021, 01/07/2022, 05/10/2022 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/ file/efs/guidance/eTD-info-l.isp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No (US 11106705 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application is anticipated by the conflicting claim of the prior patent (i.e., the entire scope of the instant application claim falls within the scope of the examined patent claim). The table below is comparing the instant application to the patent application. NOTE: The only difference between the two applications are in bold.
 
Instant application (17/389/789)
Patent No (US 11106705 B2)
1. A method comprising: a multi-tenant parser generation platform system accessing a first human-readable document of a first data provider system, wherein the first human-readable document includes a first data dictionary table for opaque data of the first data provider system that has a first type; the platform system extracting computer-readable data dictionary information of the first data dictionary table from the accessed first human-readable document; the platform system generating a computer-readable opaque data first schema file from the extracted computer-readable data dictionary information, the first schema file defining a parsing process for parsing an opaque data record of the first type provided by the first data provider system into a set of data fields, the first schema file specifying each field of the opaque data record of the first type; the platform system generating computer-readable first opaque data parsing instructions based on the opaque data first schema file, wherein the first opaque data parsing instructions are parsing instructions for parsing an opaque data record of the first type provided by the first data provider system into a set of data fields; the platform system providing the first opaque data parsing instructions to a first entity system external to the platform system, the first entity system being associated with a first platform account of the platform system; wherein the first entity system is constructed to: responsive to a first request for decision information, access a first opaque data record of the first type from the first data provider system; responsive to the first entity system accessing the first opaque data record, execute the first opaque data parsing instructions to generate a first set of data fields that correspond to the accessed first opaque data record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information.
1. A method comprising: a multi-tenant parser generation platform system accessing a first human-readable document of a first data provider system, wherein the first human-readable document includes a human-readable first data dictionary table for opaque data of the first data provider system that has a first type, wherein the opaque data of the first data provider system includes fixed field (FFR) records, wherein each FFR record is an un-delimited string of bytes that includes bytes representing a byte length of the record, a record type of the record, and at least one data field of the record, wherein for at least the first type of FFR record, the first data dictionary table identifies record bytes corresponding to each of the byte length, the record type, and each data field, and wherein the first data dictionary table excludes FFR records; the platform system extracting computer-readable data dictionary information of the first data dictionary table from the accessed first human-readable document, wherein the computer-readable data dictionary information identifies record bytes corresponding to each of the byte length, the record type, and each data field of FFR records of the first type; the platform system generating a computer-readable first FFR schema file from the extracted computer-readable data dictionary information, the first FFR schema file defining a parsing process for parsing FFR records of the first type provided by the first data provider system into a set of data fields, the first FFR schema file identifying each field of the FFR record of the first type; the platform system generating computer-readable first FFR parsing instructions based on the first FFR schema file, wherein the first FFR parsing instructions are parsing instructions for parsing an FFR record of the first type provided by the first data provider system into a set of data fields; the platform system providing the first FFR parsing instructions to a first entity system external to the platform system, the first entity system being associated with a first platform account of the platform system; the platform system monitoring the first data provider system for an updated data dictionary table included in a human-readable document stored at the first data provider system; responsive to the platform system identifying the updated data dictionary table, the platform system: automatically accessing the updated data dictionary table from the first data provider system, via a network, and using the accessed updated data dictionary table to automatically generate updated first FFR parsing instructions for parsing FFR data records of the first type that are provided by the first data provider system, wherein the first FFR parsing instructions are instructions for parsing FFR data records of the first type in accordance with the updated data dictionary table; and providing the updated first FFR parsing instructions to the first entity system, wherein the first entity system is constructed to: responsive to a first request for decision information, access a first FFR record of the first type from the first data provider system; responsive to the first entity system accessing the first FFR record, execute the updated first FFR parsing instructions to generate a first set of data fields that correspond to the accessed first FFR record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information, wherein the first data provider system is a hardware server device of a credit reporting agency, wherein the opaque data is credit report data, and wherein the first data dictionary table is a data dictionary for credit report data provided by the credit reporting agency, wherein FFR data records of the first type that are provided by the first data provider system exclude human-readable data dictionary tables.


The independent claim 1 of instant application has all the limitations in anticipation of the of the Patent No (US 11106705 B2).
The limitation in instant application has limitations “of generating, parsing, accessing opaque data first schema file for generating the decision information”, which is an obvious variant from patent which has limitations “of generating, parsing, accessing FFR schema file for generating the decision information, wherein the opaque data includes fixed field (FFR) records”. Please see MPEP 804.B.1.
Please see the rejection below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Langseth; Justin (US 20070011175 A1) in view of Imrey; G. Christopher (US 20110178902 A1).

Regarding independent claim 1, Langseth; Justin (US 20070011175 A1)  teaches, a method comprising: a multi-tenant parser generation platform system accessing a first human-readable document of a first data provider system, wherein the first human-readable document includes a first data dictionary table for opaque data of the first data provider system that has a first type (Fig. 2 Paragraphs [0003], [0037], [0042] Roughly 85% of corporate information and 95% of global information is unstructured (Examiner interprets unstructured data/raw data as opaque data. As best understood by the examiner, with instant specification (Fig 12A, Paragraph [0024] as guidance)). This information is commonly stored in text documents, emails, spreadsheets, internet web pages and, similar sources. Sources of unstructured data, include, but are not limited to, (i) file servers; (ii) web servers; (ii) enterprise, content, management, and intranet portals; (iii) enterprise search tool repositories; (iv) knowledge management systems; and (v) Documentum.TM. and other document management systems (i.e., the sources are data providers).  Further, this information is stored in a large variety of formats such as plain text, PDF, bitmap, ASCII, and others (i.e., human readable document) along with the metadata (i.e., metadata is data dictionary describing which record/type corresponds to which field provided by the data providers); 
the platform system extracting computer-readable data dictionary information of the first data dictionary table from the accessed first human-readable document  (Paragraph [0003], [0037], [0042] The extraction services 102, The API can be used to access and extract document text (i.e., human readable document) and metadata (i.e., information about the first data dictionary table/metadata), about the documents. Typically, each source of unstructured data 210 has its own API. Prior art tools that interfaced with multiple sources of unstructured data 210 commonly had a corresponding API for each source of data);
the platform system generating a computer-readable opaque data first schema file from the extracted computer-readable data dictionary information, the first schema file defining a parsing process for parsing an opaque data record of the first type provided by the first data provider system into a set of data fields, the first schema file specifying each field of the opaque data record of the first type (Paragraph [0063] - [0069], [0074]  the table parser can preferably take any type of text table that is readable by a human and can convert the table into a structured rows, columns, (i.e., data dictionary/metadata describing which record/type corresponds to which field provided by the data providers). once extracted from a table, may then be stored in the capture schema 103 (i.e., first schema file generated from the extracted metadata/data dictionary into set of data fields) in a normalized data table that is capable of storing data extracted from any arbitrary table format. That data may then be loaded into the analysis schema 108 and can be analyzed along with any other structured and unstructured 210 data (i.e., schema file defining instructions for parsing an opaque data/unstructured data). The binary and character text of the document can also be stored in the capture schema 103 as a CLOB and/or BLOB object);
the platform system generating computer-readable first opaque data parsing instructions based on the opaque data first schema file, wherein the first opaque data parsing instructions are parsing instructions for parsing an opaque data record of the first type provided by the first data provider system into a set of data fields (Paragraph [0040] The parsed unstructured data (opaque data) is sent to the capture schema 103 (i.e., instructions for parsing the first data) and then preferably sent to one or more commercial, open source, or custom developed transformation components 220 capable of extracting individual pieces of data (i.e., extracting based on parsing the record types provided by the data provider) from unstructured text, determining the topic of a section, extracting a section of text from a whole document, matching names and addresses, and other text and data processing activities (i.e., parsing the opaque data into set of fields such as topic, names ….);         
Justin et al fails to explicitly teach, the platform system providing the first opaque data parsing instructions to a first entity system external to the platform system, the first entity system being associated with a first platform account of the platform system; wherein the first entity system is constructed to: responsive to a first request for decision information, access a first opaque data record of the first type from the first data provider system; responsive to the first entity system accessing the first opaque data record, execute the first opaque data parsing instructions to generate a first set of data fields that correspond to the accessed first opaque data record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information.
Imrey; G. Christopher (US 20110178902 A1) teaches, the platform system providing the first data parsing instructions to a first entity system external to the platform system, the first entity system being associated with a first platform account of the platform system (Paragraph [0082] The system may parse information based on the rules generated for the particular creditor or credit agency (parsing instructions). For example, if a certain creditor only wishes to offer a transaction based on an individual's credit score, bankruptcy history, and current bank balance in all accounts, only that information may be extracted by the credit bureau module 202 and the parser module 204. Thus the system parses information based on the report provided in combination with the rules established by either the creditor/credit agency or optionally by the party maintaining the software 102. Rules for individual creditors may form part of the schemas 216 and/or dictionary 214 and thus may be available to the parser module, either via the decision engine 206 or independent of the decision engine (not shown). [0101] Decision engine 206 is therefore typically a rules-based engine that uses rules previously defined, for example, by the administrator of server 102 or another entity having a business or other relationship to server 102. The rules used by engine 206 may therefore also include information defined by creditors in creditor decision criteria 212, and the decision engine 206 may be interactive, meaning that persons external to the decision engine 206 may provide information that may be used to present offers via the debtor interface 222 (the first entity system being associated with the platform system which is external to the platform system) 
However Imrey et al does not explicitly teach, providing opaque data parsing instructions
primary reference Langseth et al  teaches, providing opaque data parsing instructions (Paragraph [0040] The parsed unstructured data (opaque data) is sent to the capture schema 103 (instructions for parsing the first data) and then preferably sent to one or more commercial, open source, or custom developed transformation components 220 capable of extracting individual pieces of data (extracting based on parsing the record types provided by the data provider) from unstructured text, determining the topic of a section, extracting a section of text from a whole document, matching names and addresses, and other text and data processing activities);         
Therefore  Justin et al and Imrey et al combined teach the entire limitation;
wherein the first entity system is constructed to: responsive to a first request for decision information (Paragraph [0091] The user/debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled (i.e., request for making a decision regarding debts that needs to be settled), access a first data record of the first type from the first data provider system; responsive to the first entity system accessing the first data record, execute the first data parsing instructions to generate a first set of data fields that correspond to the accessed first opaque data record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information(Fig. 5, 6 Paragraph [0080] – [0082] If this format changes (i.e the rules changes/updates in the data dictionary), such as by adding new fields or data, that information may be accommodated by changing the expected parameters within credit bureau module 202 or parser module 204. Based on the updates, the system parses information based on the rules generated for the particular creditor or credit agency. For example, if a certain creditor only wishes to offer a transaction based on an individual's credit score, bankruptcy history, and current bank balance in all accounts, only that information may be extracted by the credit bureau module 202 and the parser module 204. Also see Paragraph [0129] Decision flow essentially proceeds from point 4, posting a request, generally a request for a credit report from a particular credit bureau, potentially based on the extract list and possibly the report list. At point 5, the bureau login is obtained by the bureau server 602 from RDBMS (relational database management system) 604. Point 6 inserts the request in the bureau server queue, relying on the RDBMS 604 for present queue information and data relating to entry of additional requests in the queue. Once the bureau server 602 has the queue information, it sends a request, by MSMQ or other appropriate transmission mechanism, to the bureau server queue 605. Bureau server queue 605 may be executed in a desired order, and eventually the request made results in a credit report being obtained from credit bureau 601. Once the bureau server queue 605 has obtained the credit report, point 8 indicates that the data is transmitted to parser 606 for parsing the relevant data from the credit report received. Block 607 represents the parser execution logic. Once the parsing has occurred, a report-notify indication is provided from parser 606 to bureau server 602 at point 9. Armed with the parsed information, bureau server 602 then transmits at point 10 a request to get results to decision engine build profile module 603. Decision engine build profile module 603 builds a profile of the debtor based on the parsed credit bureau information or credit report, the extract list, report list, and relational database entries. The decision engine build profile module 603 at point 11 may update the particular debtor profile if certain credit information has become available, entering the additional information in the RDBMS 604. [0074] Software 112 may interact with collection software 120 so that debtor-related data is synchronized between server 102 and creditor server 104, such as in a real-time or secure batch process).
However Imrey et al does not explicitly teach, accessing, parsing opaque data.
Pimary reference Langseth et al  teaches, accessing, executing opaque data parsing instructions (Paragraph [0040] The parsed unstructured data (opaque data) is sent to the capture schema 103 (instructions for parsing the first data) and then preferably sent to one or more commercial, open source, or custom developed transformation components 220 capable of extracting individual pieces of data (extracting based on parsing the record types provided by the data provider) from unstructured text, determining the topic of a section, extracting a section of text from a whole document, matching names and addresses, and other text and data processing activities);         
Therefore  Justin et al and Imrey et al combined teach the entire limitation.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Justin et al by provid9iing the platform system providing the first data parsing instructions to a first entity system external to the platform system, the first entity system being associated with a first platform account of the platform system; wherein the first entity system is constructed to: responsive to a first request for decision information, access a first data record of the first type from the first data provider system; responsive to the first entity system accessing the first data record, execute the first data parsing instructions to generate a first set of data fields that correspond to the accessed first opaque data record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information as taught by Imrey (Paragraphs [0080]-[0082]).
  One of the ordinary skill in the art would have been motivated to make this modification to configure set of reports that may be generated by the reporting engine 218 for the benefit of creditors, credit agencies, the entity or entities controlling the server 102, and any other appropriate entity having an interest in the transactions resolved by the system 100 as taught by Imrey (Paragraph [0120]).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164